


109 HR 5812 IH: Appalachian Regional Development Act

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5812
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2006
			Mr. Young of Alaska
			 (for himself, Mr. Oberstar,
			 Mr. Shuster,
			 Ms. Norton,
			 Mr. Bachus,
			 Mr. Boehlert,
			 Mr. Chandler,
			 Mr. Davis of Tennessee,
			 Mr. Duncan,
			 Mr. Higgins,
			 Mr. Holden,
			 Mr. Kuhl of New York, and
			 Mr. Rahall) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To reauthorize and improve the program authorized by the
		  Appalachian Regional Development Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Appalachian Regional Development Act
			 Amendments of 2006.
		2.Limitation on
			 available amounts; maximum commission contribution
			(a)Grants and other
			 assistanceSection 14321(a) of title 40, United States Code, is
			 amended—
				(1)in paragraph
			 (1)(A), by striking clause (i) and inserting the following:
					
						(i)the amount of the
				grant shall not exceed—
							(I)50 percent of
				administrative expenses;
							(II)at the discretion
				of the Commission, if the grant is to a local development district that has a
				charter or authority that includes the economic development of a county or a
				part of a county for which a distressed county designation is in effect under
				section 14526, 75 percent of administrative expenses; or
							(III)at the discretion
				of the Commission, if the grant is to a local development district that has a
				charter or authority that includes the economic development of a county or a
				part of a county for which an at-risk county designation is in effect under
				section 14526, 70 percent of administrative
				expenses;
							;
				and
				(2)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
					
						(A)In
				generalExcept as provided in subparagraph (B), of the cost of
				any activity eligible for financial assistance under this section, not more
				than—
							(i)50
				percent may be provided from amounts appropriated to carry out this
				subtitle;
							(ii)in
				the case of a project to be carried out in a county for which a distressed
				county designation is in effect under section 14526, 80 percent may be provided
				from amounts appropriated to carry out this subtitle; or
							(iii)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent may be provided from amounts
				appropriated to carry out this
				subtitle.
							.
				(b)Demonstration
			 health projectsSection 14502 of title 40, United States Code, is
			 amended—
				(1)in subsection (d),
			 by striking paragraph (2) and inserting the following:
					
						(2)Limitation on
				available amountsGrants under this section for the operation
				(including initial operating amounts and operating deficits, which include the
				cost of attracting, training, and retaining qualified personnel) of a
				demonstration health project, whether or not constructed with amounts
				authorized by this section, may be made for up to—
							(A)50 percent of the
				cost of that operation;
							(B)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent of the cost of that operation;
				or
							(C)in the case of a
				project to be carried out for a county for which an at-risk county designation
				is in effect under section 14526, 70 percent of the cost of that
				operation.
							;
				and
				(2)in subsection (f),
			 by adding at the end the following:
					
						(3)At-risk
				countiesThe maximum Commission contribution for a project to be
				carried out in a county for which an at-risk county designation is in effect
				under section 14526 may be increased to the lesser of—
							(A)70 percent;
				or
							(B)the maximum Federal
				contribution percentage authorized by this
				section.
							.
				(c)Assistance for
			 proposed low- and middle-income housing projectsSection 14503 of
			 title 40, United States Code, is amended—
				(1)in subsection (d),
			 by striking paragraph (1) and inserting the following:
					
						(1)Limitation on
				available amountsA loan under subsection (b) for the cost of
				planning and obtaining financing (including the cost of preliminary surveys and
				analyses of market needs, preliminary site engineering and architectural fees,
				site options, application and mortgage commitment fees, legal fees, and
				construction loan fees and discounts) of a project described in that subsection
				may be made for up to—
							(A)50 percent of that
				cost;
							(B)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent of that cost; or
							(C)in the case of a
				project to be carried out for a county for which an at-risk county designation
				is in effect under section 14526, 70 percent of that
				cost.
							;
				and
				(2)in subsection (e),
			 by striking paragraph (1) and inserting the following:
					
						(1)In
				generalA grant under this section for expenses incidental to
				planning and obtaining financing for a project under this section that the
				Secretary considers to be unrecoverable from the proceeds of a permanent loan
				made to finance the project shall—
							(A)not be made to an
				organization established for profit; and
							(B)except as provided
				in paragraph (2), not exceed—
								(i)50
				percent of those expenses;
								(ii)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent of those expenses; or
								(iii)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent of those
				expenses.
								.
				(d)Telecommunications
			 and technology initiativeSection 14504 of title 40, United
			 States Code, is amended by striking subsection (b) and inserting the
			 following:
				
					(b)Limitation on
				available amountsOf the cost of any activity eligible for a
				grant under this section, not more than—
						(1)50 percent may be
				provided from amounts appropriated to carry out this section;
						(2)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent may be provided from amounts
				appropriated to carry out this section; or
						(3)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent may be provided from amounts
				appropriated to carry out this
				section.
						.
			(e)Entrepreneurship
			 initiativeSection 14505 of title 40, United States Code, is
			 amended by striking subsection (c) and inserting the following:
				
					(c)Limitation on
				available amountsOf the cost of any activity eligible for a
				grant under this section, not more than—
						(1)50 percent may be
				provided from amounts appropriated to carry out this section;
						(2)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent may be provided from amounts
				appropriated to carry out this section; or
						(3)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent may be provided from amounts
				appropriated to carry out this
				section.
						.
			(f)Regional skills
			 partnershipsSection 14506 of title 40, United States Code, is
			 amended by striking subsection (d) and inserting the following:
				
					(d)Limitation on
				available amountsOf the cost of any activity eligible for a
				grant under this section, not more than—
						(1)50 percent may be
				provided from amounts appropriated to carry out this section;
						(2)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent may be provided from amounts
				appropriated to carry out this section; or
						(3)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent may be provided from amounts
				appropriated to carry out this
				section.
						.
			(g)Supplements to
			 Federal grant programsSection 14507(g) of title 40, United
			 States Code, is amended by adding at the end the following:
				
					(3)At-risk
				countiesThe maximum Commission contribution for a project to be
				carried out in a county for which an at-risk county designation is in effect
				under section 14526 may be increased to 70
				percent.
					.
			3.Distressed,
			 at-risk, and economically strong counties
			(a)Designation of
			 at-risk countiesSection
			 14526 of title 40, United States Code, is amended—
				(1)in the section
			 heading, by inserting ,
			 at-risk, after Distressed; and
				(2)in subsection
			 (a)(1) —
					(A)by redesignating subparagraph (B) as
			 subparagraph (C);
					(B)in subparagraph (A), by striking
			 and at the end; and
					(C)by inserting after subparagraph (A) the
			 following:
						
							(B)designate as
				at-risk counties those counties in the Appalachian region that
				are most at risk of becoming economically distressed;
				and
							.
					(b)Conforming
			 amendmentThe analysis for chapter 145 of such title is amended
			 by striking the item relating to section 14526 and inserting the
			 following:
				
					
						14526. Distressed, at-risk, and
				economically strong
				counties.
					
					.
			4.Authorization of
			 appropriations
			(a)In
			 generalSection 14703(a) of
			 title 40, United States Code, is amended to read as follows:
				
					(a)In
				generalIn addition to amounts made available under section
				14501, there are authorized to be appropriated to the Appalachian Regional
				Commission to carry out this subtitle—
						(1)$95,200,000 for
				fiscal year 2007;
						(2)$98,600,000 for
				fiscal year 2008;
						(3)$102,000,000 for
				fiscal year 2009;
						(4)$105,700,000 for
				fiscal year 2010; and
						(5)$109,400,000 for
				fiscal year
				2011.
						.
			(b)Allocation of
			 fundsSection 14703 of such title is amended by adding at the end
			 the following:
				
					(d)Allocation of
				fundsFunds approved by the
				Commission for a project in an Appalachian State pursuant to congressional
				direction shall be derived from such State’s portion of the Commission’s
				allocation of appropriated amounts among the
				States.
					.
			5.TerminationSection 14704 of title 40, United States
			 Code, is amended by striking 2006 and inserting
			 2011.
		6.Effective
			 dateThe amendments made by
			 this Act take effect on October 1, 2006.
		
